Citation Nr: 0927152	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  01-10 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for carcinoma of the right 
tonsil, claimed as secondary to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1972.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
testified at a Board hearing in October 2002.  

In an April 2007 decision, the Board denied entitlement to 
service connection for carcinoma of the right tonsil, claimed 
as secondary to exposure to herbicides.  The Veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  In a December 2008 Memorandum 
Decision, the Court vacated the Board's April 2007 decision 
and remanded the case to the Board for compliance with the 
instructions set forth therein.

The appeal is REMANDED to the VA Regional Office.  VA will 
notify the Veteran if further action is required.


REMAND

The Veteran claims that his diagnosed carcinoma of the right 
tonsil is due to exposure to herbicides during his Vietnam 
service.

In October 2006, the Department of Defense, Armed Forces 
Institute of Pathology (AFIP), reviewed the surgical 
pathology report and glass slides containing the Veteran's 
biopsied right tonsil.  The Chair of the Department of 
Environmental & Infectious Disease Sciences, and the Chief, 
Division of Environmental Pathology, Department of 
Environmental & Infectious Disease Sciences, prepared a 
report of the findings.  Upon testing the tissue specimens, 
the AFIP examiners opined that the Veteran's squamous cell 
carcinoma of the tonsil did not represent a non-Hodgkin's 
lymphoma, and was not a respiratory cancer of the lung, 
bronchus, larynx, or trachea.  In the opinion the examiner 
discussed as follows:

Squamous cell carcinoma of the tonsil is 
2 to 4 times more common in men than 
women.  The majority of cases are 
diagnosed in patients aged 50-70 years.  
Only 4-7% of patients are less than 40 
years old.  There is an association of 
the development of this tumor with 
alcohol and tobacco use.  There is 
increasing evidence that human 
papillomavirus (HPV) may have a 
pathogenic role in the development of 
tonsillar carcinomas especially those 
arising in younger individuals.  In one 
review article HPV was detected in 51% of 
tonsillar carcinomas.  Tonsillar 
carcinomas have the strongest association 
with HPV of the non-genital cancers.  
Patients with HPV-associated lesions tend 
to be younger and have a less significant 
association with the conventional risk 
factors of alcohol and tobacco use.

The examiners stated an opinion that they did not think that 
it is as likely as not that the Veteran's cancer was caused 
by exposure to herbicides in Vietnam because they were 
unaware of epidemiological evidence to support this possible 
association.  The examiners stated that there are three known 
epidemiologic risk factors for squamous cell carcinoma of the 
tonsil, and information had only been supplied indicating 
that the Veteran was a non-smoker.  As such, the examiners 
offered an opinion without any information pertaining to the 
remaining two epidemiologic risk factors - alcohol use and 
HPV - for squamous cell carcinoma of the tonsil.

The December 2008 Court decision directs VA to make 
reasonable efforts to obtain information on any alcohol use 
by the Veteran during his lifetime and information as to 
whether the Veteran has HPV.  The Court has also directed the 
Board to obtain a new opinion based on any new information 
obtained.  

In light of this matter being remanded for further 
development, the RO should also ensure compliance with all 
notice and assistance requirements pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and 
request that he provide information 
pertaining to any alcohol use during his 
lifetime, and any information pertaining 
to a diagnosis of human papillomavirus 
(HPV).  The Veteran should also be 
furnished with appropriate notice that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The Veteran should be scheduled for 
an examination, with a medical doctor 
with the appropriate expertise, to 
ascertain the nature and etiology of his 
claimed carcinoma of the right tonsil.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  The 
examiner's review of the claims file and 
the examiner's solicitation of history 
from the Veteran should focus on any 
information or evidence of alcohol use 
and human papillomavirus infection.  

After examining the Veteran and reviewing 
the claims file in its entirety, to 
include service treatment records, post-
service medical records, medical 
opinions, medical literature, and the 
Veteran's statements, the examiner should 
provide an opinion as to the following:

a)  Please provide a statement pertaining 
to the Veteran's use of alcohol during 
his lifetime.

b)  Please provide a statement pertaining 
to likelihood of human papillomavirus 
infection.

c)  In consideration of any evidence 
regarding the Veteran's non-smoking 
history, any evidence of alcohol use, and 
any evidence of HPV infection, please 
offer an opinion as to whether the 
Veteran's carcinoma of the right tonsil 
is at least as likely as not (a 50% or 
higher degree of probability) is causally 
related to exposure to herbicides.

d)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran's carcinoma of the right 
tonsil is causally related to the 
apparent infection of the tonsils 
documented in service treatment records 
in May and June 1971.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

In the event, the Veteran does not appear 
for the scheduled examination, the 
examiner should nevertheless review the 
claims file and respond to questions (a), 
(b), (c) and (d).

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for carcinoma of the right 
tonsil.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


